Per Curiam.

Respondent was admitted to the Bar in this Department on March 13,1951. The Monroe County Bar Association has filed a petition with a certificate of conviction annexed thereto, alleging that on August 14, 1968 in the United States *421District Court of the Western District of New York respondent was convicted upon his plea of nolo contendere on four counts of willfully failing to file income tax returns in violation of section 7203 of title 26 of the United States Code. On his appearance by attorney before this court in response to said petition respondent admitted the allegations but stated facts urged in mitigation, and also stated that he is prepared to pay the taxes found due as soon as they are ascertained. We do not find these facts persuasive nor any excuse for the failure to file income tax returns for four years during which years respondent admitted that he had taxable income.
As this court has stated on previous occasions, an attorney has the duty to comply assiduously with statutory mandates, and particularly those relating to income tax returns and payment of the appropriate tax (Matter of Costello [Steuben County Bar Assn.], 21 A D 2d 364). Respondent’s conduct was a positive violation of canon 29 of the Canons of Professional Ethics in that he did not uphold the honor of the profession, and of canon 32 which mandates that “ above all a lawyer will find his highest honor in a deserved reputation for fidelity to private trust and to public duty, as an honest man and as a patriotic and loyal citizen.”
Respondent is guilty of professional misconduct, and should be suspended from the practice of law for six months and thereafter until there has been compliance with the conditions to be stated in the order to be entered herein and until the further order of the court.
Del Vecchio, J. P., Marsh, Motjle, Bastow and Henry, JJ., concur.
Order of suspension entered.